Citation Nr: 1236741	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-19 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and service-connected posttraumatic stress disorder.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968, which included a tour of duty in Vietnam from July 1967 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2009, the Veteran testified at a video conference hearing before a Veterans Law Judge, who is no longer employed at the Board.  In April 2011, the Veteran declined another Board hearing before a Veterans Law Judge who would decide his appeal.  A transcript of the hearing is associated with the claim folder. 

In November 2009, the Board promulgated a decision on four claims on appeal, and remanded the case to the RO for additional development on three claims.  Then, in a July 2010 rating decision, the RO granted service connection for one of the remanded claims - coronary artery disease - so that the remaining claims on appeal are as addressed in this document.  

In June 2011, the Board remanded the case to the RO for further development.  

The issue of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDING OF FACT

Hypertension was not present during active duty; hypertension was not manifested to a compensable degree within one year from the date of separation from service in November 1968; and hypertension, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event of service origin, including service-connected diabetes mellitus and posttraumatic stress disorder. 


CONCLUSION OF LAW

Hypertension was not due to disease or injury that was incurred in or aggravated by service; hypertension as a chronic disease may not be presumed to have been incurred in service; and hypertension is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post-adjudication VCAA notice by letters, dated in September 2003, December 2008, and December 2009.  The Veteran was notified of the type of evidence to substantiate the claim for service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The December 2008 and December 2009 notice letters included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that some of the VCAA notice letters came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statements of the case in April 2009, February 2011, August 2012, and September 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran testified at a hearing before a Veterans Law Judge in July 2009 and declined another Board hearing before a Veterans Law Judge who would decide his claim.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2009, the Veterans Law Judge indicated that the hearing would focus on the issue of entitlement to service connection for hypertension, and discussed the elements of the claim that was lacking to substantiate the claim.  The Veteran was assisted at the hearing by an accredited representative from Texas Veterans Commission.  The representative and the Veterans Law Judge asked questions to ascertain the etiology of the hypertension.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for hypertension to include on a secondary basis.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO has also obtained the Veteran's VA medical records as well as private medical records identified by the Veteran to include those from Citizen Medical Center and Dr. J. DeLeon.  The Veteran himself has submitted private medical records from E.I. du Pont de Nemours & Company, dated from 1968 to 1993.  He has not identified any other pertinent records for the RO to obtain on his behalf.  

Further, the Veteran was afforded VA examinations in February 2010, with an addendum report generated in July 2010, and in July 2011, specifically to assess the etiology of the hypertension.  As the VA examiners considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds the examinations and opinions adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Analysis

The Veteran claims that he has hypertension that is attributable to his period of service or to his service-connected diabetes mellitus or posttraumatic stress disorder.  He alleged in June 2006 that although the diagnosis of hypertension pre-dated his diagnosis of diabetes mellitus, he showed symptoms of diabetes before the diagnosis of hypertension.  He testified that he believed he has had hypertension or high blood pressure ever since he returned from Vietnam, related to stress and his experiences in Vietnam.  He thinks that his posttraumatic stress disorder was a factor in the development of hypertension.  He also asserts that his diabetes mellitus was related to the development of hypertension, and he submitted a statement from his doctor indicating that the Veteran had a history of metabolic syndrome that was a precursor of hypertension.  

The Veteran served on active duty from May 1965 to November 1968, which included a tour of duty in Vietnam from July 1967 to June 1968.  Service treatment records do not show any complaint, finding, history, diagnosis, or treatment for hypertension.  At the time of his separation physical examination in October 1968, his blood pressure reading was 108/72.  

After service, private medical records from E.I. du Pont de Nemours & Company, dated from 1968 to 1993, show that the Veteran's blood pressure was 130/80 in December 1968 and 114/78 in November 1970.  His blood pressure readings remained within those ranges until December 1978, when it was recorded as 128/88, and then in January 1980, when it was documented as 132/90.  Thereafter, his blood pressure was consistently elevated, as seen on physical examination reports in March 1981, November 1983, October 1985, October 1986, November 1988, December 1990, and December 1993.  Despite elevated readings of blood pressure at the time, the Veteran indicated in a November 1987 medical history questionnaire that he did not ever have high blood pressure.  

While the private records from DuPont do not show a diagnosis of hypertension, private records from Dr. DeLeon do show a diagnosis of hypertension beginning in 1998, at the time that the Veteran had suffered a myocardial infarction.  In a July 2011 statement, the physician certified that the Veteran has been treated for hypertension by his clinic since 1998.  VA outpatient records dated since 2004 likewise show the Veteran had a diagnosis of hypertension.  

Various medical opinions in the file address the onset and etiology of the Veteran's hypertension.  The private physician, Dr. DeLeon, indicated in a brief statement dated in July 2009 that the Veteran had a history of "metabolic syndrome," which was a "precursor" to coronary artery disease and hypertension, and that he also had progressed to type II diabetes.  A VA examiner in February 2010 noted that the Veteran was taking continuous medication to control hypertension, which began around the time he suffered a heart attack in 1998.  The examiner also noted that the Veteran developed diabetes around 2003.  He diagnosed essential hypertension, and opined with rationale that it was less likely as not that the hypertension was caused by or a result of diabetes, or aggravated by diabetes.  

In an addendum report in July 2010, the VA examiner opined with rationale that it was less likely as not that the Veteran's hypertension was caused or aggravated by posttraumatic stress disorder or that it was aggravated by diabetes.  A VA examiner in July 2011 stated that based on a full examination of the Veteran and review of the claims file, there was no supporting medical evidence that would validate the claim of hypertension during active service or within the first year out of service.  The examiner stated that the only documentation that could connect the hypertension to military service would be in the DuPont medical records (which the examiner apparently did not locate in the claims file, and which as previously described did not show elevated blood pressure readings for many years after service).  

This case presents many theories of service connection:  affirmatively showing inception in service under 38 C.F.R. § 3.303(a); chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b); first diagnosed after service under 38 C.F.R. § 3.303(d); presumptive service connection for hypertension under 38 C.F.R. §§ 3.307 and 3.309; and secondary service connection under 38 C.F.R. § 3.310.  The Board will address each of the theories in turn in the discussion that follows. 

Affirmatively Showing Inception in Service (38 C.F.R. § 3.303(a) )

On the basis of the service treatment records alone, hypertension was not affirmatively shown to have been present in service.  As previously described, there was no documentation of elevated blood pressure readings during service, to include at the time of the separation physical examination in October 1968, just before the Veteran's November 1968 discharge from service.  Thus, service connection under 38 U.S.C.A. § 1110  and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Chronicity and Continuity of Symptomatology (38 C.F.R. § 3.303(b)) and 
First Diagnosed After Service (38 C.F.R. § 3.303(d))

The Veteran has asserted in statements and testimony that he has had hypertension ever since he returned from Vietnam.  

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify hypertension, and as chronicity in service is not adequately supported by the service treatment records in the absence of persistent symptoms of hypertension, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  Also, considering that hypertension was first definitively diagnosed after service in 1998, the provision of 38 C.F.R. § 3.303(d) applies. 

In the case, the Veteran complained of having hypertension, or high blood pressure, ever since his tour of duty in Vietnam.  As it does not necessarily follow that there is a relationship between hypertension and the continuity of symptomatology to which the Veteran alludes, medical evidence is required to demonstrate such a relationship, unless such a relationship is one which a lay person's observation is competent under case law or the condition is a simple medical condition.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain circumstances, a lay person is competent to identify a simple medical condition).  

Although the Veteran is competent to describe certain symptoms such as headache, chest pain, difficulty breathing, or irregular heartbeat, the condition of hypertension is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of hypertension is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  Also, under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

In this case, after service there are no contemporaneous records to document any hypertension or elevated blood pressure readings until at least 1978, when the Veteran's blood pressure reading was documented to have risen as compared to blood pressure readings taken prior to 1978.  That is, it was not until 10 years after his discharge from service that his blood pressure readings of 128/88 in December 1978 and of 132/90 in January 1980 signaled a distinct change in his health condition, despite the fact that there was no diagnosis of hypertension made at that time.  

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.  

As the presence or diagnosis of hypertension cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses because it requires specific testing, hypertension is not simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of hypertension.  Where, as here, there is a question of the presence or a diagnosis of hypertension not capable of lay observation by case law and the condition is not a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence or diagnosis of hypertension in service or since service, they are excluded, that is, not admissible, as evidence and cannot be considered competent evidence favorable to a claim based either on continuity of symptomatology or on a disability first diagnosed after service. 

Further, while the Veteran is competent to report a contemporaneous medical diagnosis and he is competent to describe symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional has diagnosed hypertension prior to 1998, or observed elevated blood pressure readings prior to 1978.  The Veteran testified in a vague manner that his blood pressure had "always been borderline" and that he was told as much during physical examinations (see transcript, pp. 10, 14), but there is no precise evidence as to high blood pressure findings or hypertension prior to 1978.  

To the extent the Veteran has expressed an association between hypertension and his period of military service to include stressful experiences therein, his opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  As noted earlier, the Veteran, as a lay person, is not competent to declare the presence or diagnosis of hypertension based on personal observation alone, and any inference based on what is not personally observable cannot be competent lay evidence.  Further, it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between hypertension and any in-service injury, disease, or event. 

As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of hypertension, the Board need not reach the question of whether or not his statements are credible. 

The competent medical evidence of record consists of the findings and opinions of a VA examiner, who is qualified by education and training to offer a medical opinion.  The VA examiner in July 2011, who addressed the question of the origin of the diagnosed hypertension and specifically whether the Veteran's current hypertension was related to service, did not associate the Veteran's disability to service or to the Veteran's first post-service year.  Rather, the examiner felt that there was no supporting documentation to relate the current hypertension to service.  This evidence opposes rather than supports the claim.  It is acknowledged that the examiner felt that the only documentation that could support the claim would be found in private company medical records, which the examiner incorrectly stated were not on file.  Nevertheless, a review of those records, as described previously, does not show documentation of hypertension or high blood pressure for many years after service discharge.  

As there is no competent medical evidence favorable to claim, the preponderance of the evidence is against the claim based either on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Presumptive Service Connection (38 C.F.R. §§ 3.307 , 3.309)

As for presumptive service connection for hypertension as a chronic disease under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), high blood pressure was first documented in 1978 and hypertension was first documented in 1998, which is well beyond the one-year presumptive period after discharge from service in 1968, for presumptive service connection as a chronic disease.  Thus, the preponderance of the evidence is against the claim on this theory of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Secondary Service Connection (38 C.F.R. § 3.310 )

On the question of whether hypertension was caused by or aggravated by the service-connected diabetes mellitus and posttraumatic stress disorder, as alleged, to the extent the Veteran asserts that there is an association between hypertension and either or both of the two disabilities, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience, which was explained previously.  As the Veteran, as a lay person, is not competent to diagnose hypertension based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  Further, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of secondary service connection.  

However, the medical opinions provided by the VA examiner in a February 2010 examination report and a July 2010 addendum report are based on a review of the onset, clinical course, and status of the Veteran's hypertension.  That examiner is qualified by education and training to offer a medical opinion on the etiology of the diagnosed hypertension, and he concluded that it was likely as not that the hypertension was caused by or aggravated by diabetes and posttraumatic stress disorder.  In his rationale, he stated that diabetes must produce significant kidney disease, which the Veteran did not demonstrate, before there can be any development or aggravation of hypertension.  He added that the presence of elevated glucose within the circulation does not raise blood pressure.  Moreover, he stated that essential hypertension by definition had no known clear etiology but that it was related to vascular volume and peripheral vascular resistance.  He concluded that psychological conditions such as posttraumatic stress disorder - symptoms and treatment - did not affect or aggravate these vascular parameters.  Thus, due to the absence of any pathophysiological relationship between posttraumatic stress disorder and essential hypertension, he found that it was unlikely the Veteran's psychological disorder had a permanent effect or aggravation of his blood pressure.  This evidence opposes rather than supports the claim that the service-connected diabetes mellitus and posttraumatic stress disorder caused or aggravated the hypertension. 

Aside from a July 2009 statement of Dr. DeLeon, who asserted that the Veteran had a history of a metabolic syndrome that was a precursor to hypertension, there is no other competent medical evidence in the file on the secondary service connection question.  As for Dr. DeLeon's statement, it is brief, conclusory, and unaccompanied by any rationale.  For example, it is not clearly stated whether the metabolic syndrome is diabetes, and if so, there is no explanation for how it relates to or causes hypertension.  Further, there is no indication that the physician's opinion is based on a comprehensive review of the Veteran's entire file.  Therefore, Dr. DeLeon's statement has little probative weight on a material issue of fact, that is, whether service-connected diabetes mellitus caused or aggravated the Veteran's hypertension, when compared to the opinion of the VA examiner.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a mere conclusion statement by a private physician is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against a contrary opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion). 

In sum, the preponderance of the evidence weighs against the claim under the theory of secondary service connection under 38 C.F.R. § 3.310, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

For the above reasons, service connection for hypertension, considering the applicable theories of service connection, is not established. 


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and service-connected posttraumatic stress disorder, is denied.


REMAND

In regard to the remaining claim of entitlement to service connection for upper extremity peripheral neuropathy, the Board finds that the VA neurological examination conducted in July 2011 is inadequate to decide the claim.  In particular, the examiner's opinion is ambiguous and was not completely responsive to the inquiries posed in the June 2011 Board remand.  For example, although the examiner stated that there was no upper extremity impairment observed at the time of the examination (and thus was unable to state whether diabetes mellitus was a cause or aggravating factor of a neurological condition), he appeared to diagnose peripheral neuropathy and acknowledged that the Veteran had intermittent symptoms of numbness of the hands that may be due to mild sensory neuropathy or carpal tunnel syndrome, the differentiation of which was speculative.  It does not appear that any neurological testing was undertaken at that time, and there were no explanation given as to whether or not any testing would yield data to support an opinion on the nature and etiology of the neurological complaints.  Further, the only rationale provided for the opinion was the "clinical experience" of the examiner.  

The United States Court of Appeals for Veterans Claims has stressed that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Consequently, the Board is obliged to return the claims file to the RO for another VA examination, in order to determine whether any currently diagnosed neurological impairment of the upper extremities was caused or aggravated by service or the service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA peripheral nerves examination.  All indicated tests and studies should be performed.  The claim folder and a copy of this remand must be provided to the examiner in conjunction with the examination.  The examiner should address the following: 

   (a)  Does the Veteran have any neurological impairment of the upper extremities?  The examiner must specifically address the December 2005 VA treatment record and the Veteran's July 2009 hearing testimony. 

   (b)  If yes, is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed neurological impairment of the upper extremities is related to service? 

   (c)  If not, is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed neurological impairment of the upper extremities is caused or aggravated by the service-connected diabetes?  Aggravation means worsened beyond the natural progression of the disease. 

The examiner is asked to consider, and comment where necessary, on the following:  the Veteran's complaints of tingling/numbness in his hands, as initially documented in a December 2005 VA outpatient record; the Veteran's hearing testimony in which he stated that his hands were "tender to the touch" and had "a little sensitivity to cold or heat for days at a time"; an incomplete VA examination in February 2010, reflecting normal neurological findings relative to the upper extremities; a July 2010 VA examination addendum, in which the examiner stated that "[t]here were no symptoms or objective findings of peripheral neuropathy of the upper extremities.  No diagnosis of peripheral neuropathy of upper extremities."; and a July 2011 VA examination, reflecting no upper extremity impairment at that time but acknowledging intermittent symptoms of numbness in the hands that may be due to mild sensory neuropathy or carpal tunnel syndrome (the differentiation was said to be speculative).   

All opinions expressed must be supported by complete rationale. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, adjudicate the claim.  If any benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and allow a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


